Citation Nr: 1410618	
Decision Date: 03/13/14    Archive Date: 03/20/14

DOCKET NO.  12-35 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for migraine headaches, including blurry vision.

2.  Entitlement to service connection for a stroke, including all neurovascular complications, including right side numbness, slurred speech, and two holes in heart, claimed as secondary to migraine headaches.  


REPRESENTATION

Appellant represented by:	Paul M. Goodson, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.J. Turnipseed


INTRODUCTION

The Veteran, who is the appellant, served on active duty from January 1984 to January 1988 and from September 2004 to January 2005.  

This matter comes before the Board of Veterans' Appeals (Board) from an August 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) above.  

In October 2013, the Veteran testified before the undersigned Veterans Law Judge via video conference.  A transcript of the hearing is associated with the Virtual VA paperless claims processing system.  

A review of the Virtual VA paperless claims reflects that additional VA treatment records, dated from August 2010 to July 2012, have been added to the present appeal.  A November 2012 SSOC addressed this additional evidence.  The paperless claims file located on the Veterans Benefit Management System (VBMS) does not contain any evidence or information related to this appeal.  

For reasons discussed below, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.  


REMAND

Although the Board regrets the additional delay, review of the record reveals that a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

The Veteran is seeking service connection for migraine headaches.  At the October 2013 hearing, the Veteran testified that he had problems with migraine headaches as a child and prior to service, but he testified that his headaches became worse in frequency and intensity during his first and second periods of service.  He also testified that he sought treatment for his headaches during service and was given medication.  

The Veteran is also seeking service connection for a stroke and its neurovascular complications, as secondary to his migraine headaches.  

The Veteran has been afforded two VA examinations in conjunction with this appeal - in June 2010 and November 2012 - at which time he provided a similar medical history regarding having migraine headaches as a child, as well as experiencing migraines during service.  After examining the Veteran, the June 2010 VA examiner opined that the Veteran's migraines are not caused by service, as they date back to childhood.  The June 2010 VA examiner also stated that the medical evidence does not show that the condition was permanently aggravated by service, as there is no documentation about the frequency or severity of his headaches before or after active duty.  The June 2010 VA examiner also addressed whether the stroke and the claimed associated neurovascular complications are directly related to the Veteran's military service.  

The November 2012 VA examiner likewise opined that, given the Veteran's stated history of headaches since age seven, it is less likely than not that his migraine headaches are caused by service.  He further opined that there is no medical documentation indicating a definitive cause for transient ischemic attacks (stroke) and, thus, he was unable to resolve the issue of whether the Veteran's migraine headaches caused the stroke without resort to mere speculation.  

While the VA examinations are competent medical evidence, the June 2010 and November 2012 VA opinions are inadequate because (1) they do not adequately consider or address the presumption of soundness in considering whether the Veteran's migraine headaches are related to service and (2) do not adequately address whether the Veteran's stroke is caused by and/or aggravated by his migraine headaches.  

In this context, the Board notes that a veteran is presumed to be in sound condition when entering into military service except for conditions noted on the entrance examination or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto, and that the disease or injury was not aggravated by service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b); Cotant v. Principi, 17 Vet. App. 116 (2003); VAOPGCPREC 3-2003 (2003).  

Finally, the Board notes that, once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Therefore, in light of the deficiencies detailed above, the Board finds a remand is necessary in order to obtain an addendum report that addresses whether the Veteran's migraine headaches are likely related to service and whether the Veteran's stroke was likely caused by and/or is aggravated by his migraine headaches.  

The Board also notes that the Veteran receives treatment for his claimed disorders through VA facilities in the Salisbury, North Carolina, Health Care System, including its inclusive outpatient clinics.  Therefore, on remand, all outstanding VA treatment records dated from April 2013 to the present, should be obtained for consideration in the Veteran's appeal.

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding VA treatment records from the Salisbury, North Carolina, Health Care System and its inclusive outpatient clinics dated from April 2013 to the present.  

All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

2. Obtain a supplemental VA opinion regarding the Veteran's claim of entitlement to service connection for migraine headaches.  The claims file, including a complete copy of this remand, must be made available to and reviewed by the examiner for the Veteran's complete medical history.  The reviewing physician is requested to address the following:

a) Is there clear and unmistakable (i.e., undebatable) evidence that the Veteran's migraine headaches existed prior to any period of active service? 

* If so, identify such evidence.  Also, please state if there was a permanent increase in the severity of the underlying pathology associated with the headaches during service?

b) If the answer to the foregoing is yes, is there clear and unmistakable evidence (undebatable) that the increase in severity was due to the natural progress of the disease?

If the answer to either a or b is no, proceed to question d below.  If yes, proceed to questions c and d.  

c) Is it at least as likely as not (i.e., probability of 50 percent) that the Veteran's migraine headaches had its onset during any period of service or are otherwise related to his active duty service, to include the treatment provided for headaches during such service?

In answering the foregoing, the examiner must consider the lay and medical evidence of record.  In answering each question, the examiner must note that the lack of objective evidence showing treatment or complaints during service does not, in and of itself, render the Veteran's report of such incredible.  

d) A rationale must be provided for each opinion provided.  If the foregoing cannot be answered on a medical or scientific basis and without invoking processes relating to guesses or judgment based upon mere conjecture, the examiner should clearly and specifically so specify in the report and explain why this is so.

3. Obtain a supplemental VA opinion regarding the Veteran's claim of entitlement to service connection for a stroke and its associated neurovascular complications, as secondary to migraine headaches.  The claims file, including a complete copy of this remand, must be made available to and reviewed by the examiner for the Veteran's complete medical history.  The reviewing physician is requested to address each of the following:

a) Is it at least as likely as not (i.e., probability of 50 percent) that the Veteran's stroke and its associated neurovascular complications were caused by or a result of his migraine headaches?
      
b) Is it at least as likely as not (i.e., probability of 50 percent) that the Veteran's stroke and its associated neurovascular complications were aggravated by his migraine headaches?

In this context, the examiner should note that aggravation connotes a permanent worsening above the base level of disability, not merely acute and transitory increases in symptoms or complaints.

c) A rationale must be provided for each opinion provided.  If the foregoing cannot be answered on a medical or scientific basis and without invoking processes relating to guesses or judgment based upon mere conjecture, the examiner should clearly and specifically so specify in the report and explain why this is so.

4. Ensure the requested opinions are responsive to the questions posed.  If not, take corrective action.  38 C.F.R. § 4.2. 

5. Ensure the required actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, corrective action must be undertaken before the claims file is returned to the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).

6. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise informed, and he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


